UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K X ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53278 IC PLACES, INC. (Exact name of small business issuer as specified in its charter) Delaware 42-1662836 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1211 Orange Ave. Suite 300,Winter Park, FL (Address of principal executive offices) (Zip Code) 5428 S. Bracken Court, Winter Park, Florida 32792 (Former name, former address, if changed since last report) 407-442-0309 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesX No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer. o Accelerated filer. o Non-accelerated filer. o (Do not check if a smaller reporting company) Smaller reporting company. X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No X State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, June 30, 2011: $2,336,400 Number of the issuer’s Common Stock outstanding as of March 28, 2012:355,108,685 Documents incorporated by reference: None. Transitional Small Business Disclosure Format (Check One): Yes o No X TABLE OF CONTENTS Page Part I Item 1 Business 3 Item 1A Risk Factors 3 Item 1B Unresolved Staff Comments 7 Item 2 Properties 7 Item 3 Legal Proceedings 7 Item 4 Mining Safety Disclosure 7 Part I I Item 5 Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 8 Item 6 Selected Financial Data. 9 Item 7 Management's Discussion and Analysis of Financial Condition and Results of Operation 9 Item 7A Quantitative and Qualitative Disclosures about Market Risk 12 Item 8 Financial Statements and Supplementary Data 13 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 24 Item 9A Controls and Procedures 24 Item 9B Other Information 24 Part III Item 10 Directors and Executive Officers and Corporate Governance. 25 Item 11 Executive Compensation 26 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 28 Item 13 Certain Relationships and Related Transactions, and Director Independence. 28 Item 14 Principal Accounting Fees and Services 28 Part I
